DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-11, 19, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 2,523,845 to Roseburrough.
	Roseburrough discloses a door locking device comprising: a door (18) movable between an open position and a closed position; a wall (30) substantially coplanar with a surface the door when the door is in the closed position and extending along and spaced apart from at least one edge of the door (figures 1 and 3); a rotatable handle (46) affixed to the door proximate the at least one edge; a member (20) rotatably coupled with the surface of the door and movable 
	Roseburrough also discloses a door plate (12) for attaching the member to the door, as in claim 9, and the catch is angled on one side so that when the member is in the closed position and the door is closed the catch with lift the member (figures 2 and 3), as in claim 10, wherein the protrusion includes a curved portion (36) for engaging the handle (via 38), as in claim 11, as 	Roseburrough further discloses the rotatable member is affixed to the door through a mounting plate (12) including a first stop (44) configured to hold the rotatable member in the open position, as in claim 19, wherein the first stop is configured to hold the rotatable member in an upward position extending away from the wall at more than 10 degrees but less than 80 degrees from a vertical position (figure 4), as in claim 20, as well as the member is substantially straight and extends parallel to the surface of the door in both the open position and the closed position (figure 3), as in claim 22.


Allowable Subject Matter
Claims 1, 2, 4, 6, 7, 12, 14-16 and 23 are allowed.
Claims 17, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a retractable tab on the door that is configured to engage with a cavity in the wall, the retractable tab being operable from the rotatable handle, as well as the mounting plate includes a second stop that is configured to hold the rotatable member in the closed position.



Response to Arguments
The amendments to the claims negates the nonstatutory Double Patenting rejection, and thus the Double Patenting rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-4 and 6-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new grounds of rejection has been established as a result of the amended claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
July 28, 2021